DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 03/19/2019.
Applicant’s cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-2 and 14-17 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow of method steps as stated in claims 1 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “further comprising: enabling the at least one active operating state of the hand-held power tool” renders claim 3 vague and indefinite because it is the same or different from the enabling step of claim 1.  Claim 3 is dependent of claim 2 and claim 2 is dependent of claim 1.  Claim 1 discloses the steps 
Regarding claim 8, the phrase “storing a list of all IDs of protective equipment elements” renders claim 8 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 8 is dependent of claim 5, and claim 5 disclose transmitting the at least one sensor signal to the at least one mobile functional unit.  Claim 5 does not disclose sending or receiving an ID of a protective equipment element.  For examining purposes, the phrase is interpreted as “storing all sensor signals of the protective equipments”.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 16, the phrase “the at least one mobile functional unit is located in the hand-held power tool” renders claim 16 to be of improper dependent form because it doesn’t further limit the subject matter.  Claim 15 is dependent of claim 1, and claim 1 disclose the mobile functional unit is integrated on or in the hand-held power tool.  Since feature does not further limit the subject matter of claim 1, the feature is considered to be of improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Stratiotis (5796341).
Regarding claim 1, Stratiotis disclose a method for enabling at least one active operation state of a hand-held power tool (column 1 lines 11-14) by at least one mobile functional unit (12) in dependence on whether an item of protective equipment (10) is carried and/or worn by an operator of the hand-held power tool (column 1 lines 11-14), the method comprising the steps of:

wherein the at least one mobile functional unit (12) configured to control the at least one active operating state of the hand-held power tool (column 1 lines 11-14);
receiving the at least one first ID of the first protective equipment element (194) of the first item (185) of protective element with the at least one mobile functional unit (12); and
enabling the at least one active operating state of the hand-held power tool (column 1 lines 11-14) with the at least one mobile functional unit (12) by activating at least one electrical energy supply (column 1 lines 11-14) for the hand-held power tool (column 1 lines 11-14),
wherein the mobile functional unit (12) is integrated on or in the hand-held power tool (column 1 lines 11-14).
(Figure 1A, 6 and Column 1 lines 11-14, 23-27, Column 2 lines 13-22, Column 4 lines 35-40, Column 5 lines 41-44, Column 11 lines 7-11, 21-28)
Regarding claim 5, Stratiotis disclose a method for enabling at least one active operation state of a hand-held power tool (column 1 lines 11-14) by at least one mobile functional unit (12) in dependence on whether an item of protective equipment (10) is carried and/or worn by an operator of the hand-held power tool (column 1 lines 11-14), the method comprising the steps of:
sensing at least one first operator-specific characteristics quantity with at least one first sensor unit (193) of a first item (185) of protective equipment;

transmitting the at least one signal to the at least one mobile functional unit (12),
wherein the at least one mobile functional unit (12) configured to control at least one active operating state of the hand-held power tool (column 1 lines 11-14); and
enabling the at least one active operating state of the hand-held power tool (column 1 lines 11-14) with the at least one mobile functional unit (12) by activating an electrical energy supply (column 1 lines 11-14) of the hand-held power tool (column 1 lines 11-14),
wherein the mobile functional unit (12) is integrated on or in the hand-held power tool (column 1 lines 11-14).
(Figure 1A, 2, 13, and Column 1 lines 11-14, 23-27, Column 2 lines 13-22, Column 4 lines 35-40, Column 5 lines 41-44, Column 6 lines 5-15, 24-27, Column 11 lines 7-17, 21-28)
Regarding claim 6, Stratiotis disclose the at least one first operator-specific characteristic quantity is a temperature, a moisture, an acceleration and/or a capacitance. (Column 11 lines 15-17)
Regarding claim 7, Stratiotis disclose the at least one first sensor unit (193) includes a temperature sensor, a moisture sensor, an acceleration sensor, a capacitive sensor, or a magnetic field sensor. (Column 11 lines 15-17).
Regarding claim 9, Stratiotis disclose the further steps of:

wherein the at least one mobile functional unit (12) configured to control the at least one active operating state of the hand-held power tool (column 1 lines 11-14);
receiving the at least one first ID of the first protective equipment element (194) of the first item (185) of protective element with the at least one mobile functional unit (12);
(Column 2 lines 13-22, Column 4 lines 35-40)
Regarding claim 16, Stratiotis disclose the at least one mobile functional unit (12) is located in the hand-held power tool (column 1 lines 11-14). (Column 4 lines 35-40)
Regarding claim 17, Stratiotis disclose a system comprising:
at least one mobile functional unit (12);
at least one hand-held power tool (column 1 lines 11-14); and
at least one item (185) of protective equipment having at least one protective equipment element (194) configured to communicate with the at least one mobile functional unit (12),
wherein the at least one mobile functional unit (12) is configured to at least active an electrical power supply (column 1 lines 11-14) for the at least one hand-held power tool (column1 lines 11-14) in dependence on whether the at least one item (185) of protective equipment is carried and/or worn by an operator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Stratiotis (5796341) as applied to claims 1 and 5 respectively, and further in view of reference Knopf et al. (8207858).
Regarding claim 2, Stratiotis disclose the claimed invention as stated above but do not disclose the step of sending at least one second ID of a second protective equipment element.
Knopf et al. disclose a method comprising the steps of:
sending a first ID (109) of a first protective equipment element (104) of a first item (102) of protective equipment to a mobile functional unit (106);
receving the at least one first ID (109) of the first protective equipment element (104) of the first item (102) of protective equipment with the at least one mobile functional unit (106);

receving the at least one second ID (109) of the first protective equipment element (104) of the first item (102) of protective equipment with the at least one mobile functional unit (106).
(Figure 1 and Column 5 lines 31-41, Column 6 lines 18-20, 31-39, Column 7 lines 27-36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Stratiotis by incorporating the sending and receiving of a second ID as taught by Knopf et al., since column 7 lines 27-33 of Knopf et al. states such a modification would allow the mobile functional unit to simultaneously detect and analysis multiple protective equipment.
Regarding claim 3, Stratiotis modified by Knopf et al. disclose the step of enabling comprises enabling the at least one active operating state of the hand-held power tool (Stratiotis – column 1 lines 11-14) with the at least one mobile functional unit (Stratiotis – 12) by activating the at least one electrical energy supply (Stratiotis – column 1 lines 11-14) for the power tool (Stratiotis – column 1 lines 11-14) upon receiving: the at least one first ID of the first protective equipment element (Stratiotis – 194) of the first item (Stratiotis – 185) of protective equipment; and the at least one second ID of the second protective equipment element (Stratiotis – 352) of the second item (Stratiotis – 350) of protective equipment. (Stratiotis – Figure 6, 13 and Column 1 
Regarding claim 4, Stratiotis modified by Knopf et al. disclose the claimed invention as stated above but do not disclose the step of storing a list of all IDs.
Knopf et al. disclose storing the usage and event histories archived in the mobile functional unit (106). (Column 9 lines 35-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Stratiotis by incorporating the step of storing the usage of the mobile functional unit, since column 9 lines 35-37 of Knopf et al. states such a modification would allow further study and analysis of the hand-held power tool.
Since the mobile functional unit is configured to receive ID of a protective equipment element, the step of storing is interpreted to include storing, in a data storage unit, a list of all IDs of protective equipment elements.
Regarding claim 8, Stratiotis modified by Knopf et al. disclose the claimed invention as stated above but do not disclose the step of storing a list of all sensor signals.
Knopf et al. disclose storing the usage and event histories archived in the mobile functional unit (106). (Column 9 lines 35-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Stratiotis by incorporating the step of storing the usage of the mobile functional unit, 
Since the mobile functional unit is configured to receive sensor signal of a protective equipment element, the step of storing is interpreted to include storing, in a data storage unit, a list of all sensor signals of protective equipment elements.
Regarding claim 10, Stratiotis modified by Knopf et al. disclose the at least one first operator-specific characteristic quantity is a temperature, a moisture, an acceleration and/or a capacitance. (Stratiotis – Column 11 lines 15-17)
Regarding claim 11, Stratiotis modified by Knopf et al. disclose the at least one first sensor unit (Stratiotis – 193) includes a temperature sensor, a moisture sensor, an acceleration sensor, a capacitive sensor, or a magnetic field sensor. (Stratiotis – Column 11 lines 15-17).
Regarding claim 12, Stratiotis modified by Knopf et al. disclose the step of storing a list of all IDs of the protective equipment elements (Stratiotis – 194) of each item (Stratiotis – 185) of protective equipment in a data storage unit of the at least one mobile functional unit (Stratiotis – 12). (Stratiotis – Column 2 lines 13-22)(Knopf et al. – Column 9 lines 35-37)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stratiotis (5796341) as applied to claim 1 above, and further in view of reference Suzuki et al. (6607041).
Regarding claim 14, Stratiotis disclose the claimed invention as stated above but do not disclose the mobile functional unit is located at an interface to a rechargeable battery of the hand-held power tool.
Suzuki et al. disclose a hand-held power tool (1) comprising: a handle (3a); a battery (122) attached to the bottom of the handle (3a); and a control system (34, 36) located at the interface of the battery (122). (Figure 1 and Column 13 lines 4-15)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the hand-held power tool of Stratiotis by incorporating the battery and locating the control system at the interface of the battery as taught by the Suzuki et al., since column 13 lines 15-17 of Suzuki et al. states such a modification would prevent accidental changes to the control system while power it supplied to the hand-held power tool.
Since the mobile functional unit part of the control system of the hand-held power tool, the mobile functional unit is interpreted to be located at the interface of the battery of the hand-held power tool.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over reference Stratiotis (5796341) as applied to claim 1 above, and further in view of references Suzuki et al. (6607041) and Gass et al. (6536536).
Regarding claim 15, Stratiotis disclose the claimed invention as stated above but do not disclose the mobile functional unit is located at an interface to a mains electrical power connection.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the hand-held power tool of Stratiotis by incorporating the battery and locating the control system at the interface of the battery as taught by the Suzuki et al., since column 13 lines 15-17 of Suzuki et al. states such a modification would prevent accidental changes to the control system while power it supplied to the hand-held power tool.
Gass et al. disclose a power tool (10) comprising: a handle (16); and an interface (24) for power, wherein the power source is either a battery (54) or a cord/plug (62, 64). (Figure 1 and Column 3 lines 10-17, 57-58, Column 3 lines 66-67 through Column 4 lines 1-2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power source of Stratiotis by incorporating the means to connect to a battery or an outlet as taught by Gass et al., since column 1 lines 36-38 states such a modification would allow for flexible operation of the power tool.
Since the mobile function unit is located at the interface of the battery of the power tool, when modifying in view of Gass et al., the mobile function unit is interpreted to be located at the interface to a mains electrical power connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 10, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731